      Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 1 of 22 Page ID #:10



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BENJAMIN R. BARRON                                           4/12/2021
     Assistant United States Attorney
 3   Chief, Santa Ana Branch Office                                  eva
     LAWRENCE E. KOLE (Cal. Bar No. 141582)
 4   Assistant United States Attorney
          411 West Fourth Street, Suite 8000
 5        Santa Ana, California 92701
          Telephone: (714) 338-3594
 6        Facsimile: (714) 338-3564
          E-mail:    larry.kole@usdoj.gov
 7
     Attorneys for Plaintiff
 8   UNITED STATES OF AMERICA

 9                            UNITED STATES DISTRICT COURT

10                           CENTRAL DISTRICT OF CALIFORNIA

11                                 SOUTHERN DIVISION

12   UNITED STATES OF AMERICA,                Case No. 8:21-cr-00057-CJC

13              Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT JEAN
                                              GUY MINN
14                    v.

15   JEAN GUY MINN,

16              Defendant.

17

18        1.   This constitutes the plea agreement between Defendant Jean
19   Guy Minn and the United States Attorney’s Office for the Central
20   District of California (the “USAO”) in the above-captioned case.
21   This agreement is limited to the USAO and cannot bind any other
22   federal, state, local, or foreign prosecuting, enforcement,
23   administrative, or regulatory authorities.
24                              DEFENDANT’S OBLIGATIONS
25        2.   Defendant agrees to:
26              a.   Give up the right to indictment by a grand jury and,
27   at the earliest opportunity requested by the USAO and provided by the
28   Court, appear and plead guilty to a one-count information in the form
      Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 2 of 22 Page ID #:11



 1   attached to this agreement as Exhibit A or a substantially similar

 2   form, which charges defendant with tax evasion, a violation of Title

 3   26, United States Code, Section 7201.

 4              b.   Not contest facts agreed to in this agreement.

 5              c.   Abide by all agreements regarding sentencing contained

 6   in this agreement.

 7              d.   Appear for all court appearances, surrender as ordered

 8   for service of sentence, obey all conditions of any bond, and obey

 9   any other ongoing court order in this matter.

10              e.   Not commit any crime; however, offenses that would be

11   excluded for sentencing purposes under United States Sentencing

12   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

13   within the scope of this agreement.

14              f.   Be truthful at all times with Pretrial Services, the

15   United States Probation Office, and the Court.

16              g.   Pay the applicable special assessment at or before the

17   time of sentencing unless defendant lacks the ability to pay and

18   prior to sentencing submits a completed financial statement on a form

19   to be provided by the USAO.

20              h.   At or before the time of sentencing, satisfy any and

21   all restitution/fine obligations based on ability to pay by

22   delivering a certified check or money order to the Fiscal Clerk of

23   the Court in the amount of $573,916.00, to be held until the date of

24   sentencing and, thereafter, applied to satisfy defendant’s

25   restitution/fine balance.      Payments may be made to the Clerk, United

26   States District Court, Fiscal Department, 255 East Temple Street,

27   11th Floor, Los Angeles, California 90012.

28

                                             2
      Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 3 of 22 Page ID #:12



 1                 i.   Ability to pay shall be assessed based on the

 2   Financial Disclosure Statement, referenced below, and all other

 3   relevant information relating to ability to pay.

 4                 j.   Defendant agrees that any and all restitution/fine

 5   obligations ordered by the Court will be due in full and immediately.

 6   The government is not precluded from pursuing, in excess of any

 7   payment schedule set by the Court, any and all available remedies by

 8   which to satisfy defendant’s payment of the full financial

 9   obligation, including referral to the Treasury Offset Program.

10                 k.   Complete the Financial Disclosure Statement on a form

11   provided by the USAO and, within 30 days of defendant’s entry of a

12   guilty plea, deliver the signed and dated statement, along with all

13   of the documents requested therein, to the USAO by either email at

14   usacac.FinLit@usdoj.gov (preferred) or mail to the USAO Financial

15   Litigation Section at 300 N. Los Angeles St., Suite 7516, Los

16   Angeles, CA 90012.

17                 l.   Authorize the USAO to obtain a credit report upon

18   returning a signed copy of this plea agreement.

19                 m.   Consent to the USAO inspecting and copying all of

20   defendant’s financial documents and financial information held by the

21   United States Probation and Pretrial Services Office.

22           3.   Defendant admits that he received $2,365,427.05 of

23   unreported income for tax years 2010 through 2017.          Defendant agrees

24   that:

25                 a.   Defendant will file, prior to the time of sentencing,

26   amended returns for the years subject to the above admissions

27   correctly reporting unreported income; will, if requested to do so by

28   the Internal Revenue Service ("IRS"), provide the IRS with

                                             3
      Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 4 of 22 Page ID #:13



 1   information regarding the years covered by the returns; will pay to

 2   the Fiscal Clerk of the Court at or before sentencing all additional

 3   taxes and all penalties and interest assessed by the IRS on the basis

 4   of the returns; and will promptly pay to the Fiscal Clerk of the

 5   Court all additional taxes and all penalties and interest thereafter

 6   determined by the IRS to be owing as a result of any computational

 7   error(s).     Payments may be made to the Clerk, United States District

 8   Court, Fiscal Department, 255 East Temple Street, Room 1178, Los

 9   Angeles, California 90012.

10                b.   Nothing in this agreement forecloses or limits the

11   ability of the IRS to examine and make adjustments to defendant’s

12   returns after they are filed.

13                c.   Defendant will not, after filing the returns, file any

14   claim for refund of taxes, penalties, or interest for amounts

15   attributable to the returns filed in connection with this plea

16   agreement.

17                d.   Defendant is liable for the fraud penalty imposed by

18   the Internal Revenue Code, 26 U.S.C. § 6663, on the understatements

19   of tax liability for tax years 2011 through 2017, and for the penalty

20   imposed by the Internal Revenue Code, 26 U.S.C. § 6651(f), for

21   failure to file a return for tax year 2010.

22                e.   Defendant gives up any and all objections that could

23   be asserted to the Examination Division of the IRS receiving

24   materials or information obtained during the criminal investigation

25   of this matter, including materials and information obtained through

26   grand jury subpoenas.

27                f.   Defendant will sign closing agreements with the IRS

28   contemporaneously with the signing of this plea agreement, permitting

                                             4
      Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 5 of 22 Page ID #:14



 1   the IRS to assess and collect the total sum of $573,916.00

 2   ($39,971.00, $13,012.00, $17,112.00, $15,817.00, $72,705.00,

 3   $99,976.00, $164,998.00, and $150,325.00 for defendant’s tax years

 4   2010, 2011, 2012, 2013, 2014, 2015, 2016, and 2017, respectively),

 5   which comprises the tax liabilities, as well as assess and collect

 6   the civil fraud penalty for each year and statutory interest, on the

 7   tax liabilities, as provided by law.

 8              g.   Defendant agrees that, in order to resolve defendant's

 9   civil liability pursuant to 31 U.S.C. § 5321(a)(5)(C)(i)(II) for

10   failing to report all foreign financial accounts on Reports of

11   Foreign Bank and Financial Accounts, TD F 90-22.1 (now FinCEN Forms

12   114), and other foreign information reporting obligations under the

13   United States law, for calendar years 2015 through 2018, defendant

14   will pay a fifty percent penalty with respect to the funds held in

15   his undeclared foreign financial accounts for the one year with the

16   highest aggregate balance in all of the accounts for calendar years

17   2015 through 2018, and agrees to pay this sum prior to sentencing to

18   the United States Treasury, through the United States Department of

19   Justice, Tax Division.

20                              THE USAO’S OBLIGATIONS
21        4.   The USAO agrees to:
22              a.   Not contest facts agreed to in this agreement.
23              b.   Abide by all agreements regarding sentencing contained
24   in this agreement.
25              c.   At the time of sentencing, provided that defendant
26   demonstrates an acceptance of responsibility for the offense up to
27   and including the time of sentencing, recommend a two-level reduction
28   in the applicable Sentencing Guidelines offense level, pursuant to

                                             5
      Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 6 of 22 Page ID #:15



 1   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

 2   additional one-level reduction if available under that section.

 3                 d.   Recommend that defendant be sentenced to a term of

 4   imprisonment equivalent to the low end of the Sentencing Guidelines

 5   range that is four levels lower than that calculated by the Court,

 6   provided that the offense level used by the Court to determine that

 7   range is 17 or higher (i.e., to recommend that the Court make a four-

 8   level downward variance from the calculations to which the parties

 9   have stipulated in paragraph 12 below) and provided that the Court

10   does not depart downward in offense level or criminal history

11   category.      For purposes of this agreement, the low end of the

12   Sentencing Guidelines range is that defined by the Sentencing Table

13   in U.S.S.G. Chapter 5, Part A, without regard to reductions in the

14   term of imprisonment that may be permissible through the substitution

15   of community confinement or home detention as a result of the offense

16   level falling within Zone B or Zone C of the Sentencing Table.

17                                NATURE OF THE OFFENSE
18           5.   Defendant understands that for defendant to be guilty of
19   the crime charged in count one, that is, tax evasion in violation of
20   26 U.S.C. § 7201, the following must be true:          (1) defendant owed
21   more federal income tax for the calendar year 2016 than was declared
22   due on defendant’s income tax return for that calendar year; (2)
23   defendant knew that more federal income tax was owed than was
24   declared due on defendant’s income tax return; (3) defendant made an
25   affirmative attempt to evade or defeat such additional tax; and (4)
26   in attempting to evade or defeat such additional tax, defendant acted
27   willfully.
28   / / /

                                             6
      Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 7 of 22 Page ID #:16



 1        Acting “willfully” means that defendant knew that the law

 2   imposed a duty on him, and defendant intentionally and voluntarily

 3   violated that duty.

 4                            PENALTIES AND RESTITUTION
 5        6.   Defendant understands that the statutory maximum sentence

 6   that the Court can impose for a violation of Title 26, United States

 7   Code, Section 7201 is:     five years' imprisonment; a three-year period

 8   of supervised release; a fine of $100,000; and a mandatory special

 9   assessment of $100.

10        7.   Defendant agrees to make full restitution to the victim of

11   the offense to which defendant is pleading guilty.          Defendant agrees

12   that, in return for the USAO’s compliance with its obligations under

13   this agreement, the Court may order restitution to persons other than

14   the victim of the offense to which defendant is pleading guilty and

15   in amounts greater than those alleged in the counts to which

16   defendant is pleading guilty.       In particular, defendant agrees that

17   the Court may order restitution to any victim of any relevant

18   conduct, as defined in U.S.S.G. § 1B1.3, in connection with the

19   offense to which defendant is pleading guilty any losses suffered by

20   that victim as a result.      The parties currently believe that the

21   applicable amount of restitution is approximately $573,916.00 to the

22   government in regard to count one and relevant conduct related to the

23   conduct in count one, but they recognize and agree that this amount

24   could change based on facts that come to the attention of the parties

25   prior to sentencing.     Defendant understands and agrees that the

26   Court: (a) may order defendant to pay restitution in the form of any

27   additional taxes, interest, and penalties that defendant owes to the

28   United States based upon the count of conviction and any relevant

                                             7
      Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 8 of 22 Page ID #:17



 1   conduct such as the failure to pay taxes owed for tax years 2010 to

 2   2017; and (b) must order defendant to pay the costs of prosecution,

 3   which may be in addition to the statutory maximum fine stated above.

 4        8.     Defendant understands that supervised release is a period

 5   of time following imprisonment during which defendant will be subject

 6   to various restrictions and requirements.         Defendant understands that

 7   if defendant violates one or more of the conditions of any supervised

 8   release imposed, defendant may be returned to prison for all or part

 9   of the term of supervised release authorized by statute for the

10   offense that resulted in the term of supervised release, which could

11   result in defendant serving a total term of imprisonment greater than

12   the statutory maximum stated above.

13               Defendant understands that, by pleading guilty, defendant
14   may be giving up valuable government benefits and valuable civic
15   rights, such as the right to vote, the right to possess a firearm,
16   the right to hold office, and the right to serve on a jury.
17   Defendant understands that he is pleading guilty to a felony and that
18   it is a federal crime for a convicted felon to possess a firearm or
19   ammunition.    Defendant understands that the conviction in this case
20   may also subject defendant to various other collateral consequences,
21   including but not limited to revocation of probation, parole, or
22   supervised release in another case and suspension or revocation of a
23   professional license.     Defendant understands that unanticipated
24   collateral consequences will not serve as grounds to withdraw
25   defendant’s guilty plea.
26               Defendant and his counsel have discussed the fact that, and
27   defendant understands that, if defendant is not a United States
28   citizen, the conviction in this case makes it practically inevitable

                                             8
      Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 9 of 22 Page ID #:18



 1   and a virtual certainty that defendant will be removed or deported

 2   from the United States.      Defendant may also be denied United States

 3   citizenship and admission to the United States in the future.

 4   Defendant understands that while there may be arguments that

 5   defendant can raise in immigration proceedings to avoid or delay

 6   removal, removal is presumptively mandatory and a virtual certainty

 7   in this case.    Defendant further understands that removal and

 8   immigration consequences are the subject of a separate proceeding and

 9   that no one, including his attorney or the Court, can predict to an

10   absolute certainty the effect of his conviction on his immigration

11   status.   Defendant nevertheless affirms that he wants to plead guilty

12   regardless of any immigration consequences that his plea may entail,

13   even if the consequence is automatic removal from the United States.

14                                   FACTUAL BASIS
15        11. Defendant admits that defendant is, in fact, guilty of the
16   offense to which defendant is agreeing to plead guilty.           Defendant
17   and the USAO agree to the statement of facts provided below and agree
18   that this statement of facts is sufficient to support a plea of
19   guilty to the charge described in this agreement and to establish the
20   Sentencing Guidelines factors set forth in paragraph 12 below but is
21   not meant to be a complete recitation of all facts relevant to the
22   underlying criminal conduct or all facts known to either party that
23   relate to that conduct.
24        Defendant is a citizen of the Republic of Korea and, at all
25   times relevant to this plea agreement, was a legal permanent resident
26   of the United States with a residence in California.           During all
27   relevant times, defendant owned over 50% of the shares of the
28   corporations Endeavor Capital Ltd. (“ECL”) and Maxo Capital Advisors

                                             9
     Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 10 of 22 Page ID #:19



 1   Ltd. (“Maxo”).

 2        During the following calendar years, defendant had signature

 3   authority over accounts at the Royal Bank of Canada (“RBC”) and ABN

 4   AMRO Bank (“ABN AMRO”).       The RBC account was maintained in Hong Kong

 5   and the ABN AMRO account was maintained in Singapore.          These accounts

 6   were owned by defendant or by defendant, ECL, or Maxo, as stated

 7   below.    The following are the highest balances maintained in each of

 8   these accounts and the total income earned per calendar year:

 9   Year Bank        Account #       Owner        Balance          Interest
10                                                                  Income
11   2010 RBC         XXXXXX1620      Maxo         $5,609,798.94    $210,867.62
12            ABN     XXX1614         Defendant                     $1,409.71
13            ABN     XXX0359         ECL                           $8,078.39
14   2011 RBC         XXXXXX1620      Maxo         $5,404,079.59    $121,489.59
15            ABN     XXX1614         Defendant                     $1,890.59
16            ABN     XXX0359         ECL                           $4,543.19
17   2012 RBC         XXXXXX1620      Maxo         $5,855,455.72    $136,023.92
18            ABN     XXX1614         Defendant                     $1,716.17
19            ABN     XXX0359         ECL                           $2,209.87
20   2013 RBC         XXXXXX1620      Maxo         $8,149,707.44    $147,228.18
21
              ABN     XXX1614         Defendant                     $1,052.39
22
              ABN     XXX0359         ECL                           $5,696.48
23
     2014 RBC         XXXXXX1620      Maxo         $8,493,811.98    $301,705.07
24
     2015 RBC         XXXXXX1620      Maxo         $17,886,510.34 $374,547.24
25
     2016 RBC         XXXXXX1620      Maxo         $18,382,593.51 $552,454.18
26
     2017 RBC         XXXXXX1620      Maxo         $18,307,281.63 $494,514.46
27
     2018 RBC         XXXXXX1620      Maxo         $18,467,488.00 $489,515.01
28

                                              10
     Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 11 of 22 Page ID #:20



 1           For tax years 2011 through 2014, defendant subscribed to and

 2   authorized the electronic filing of IRS Form 1040A, Schedule

 3   Schedule B, Interest and Ordinary Dividends, as part of his

 4   individual income tax returns; for tax years 2015 through 2017,

 5   defendant subscribed to and authorized the electronic filing of IRS

 6   Form 1040, Schedule B, Interest and Ordinary Dividends, as part of

 7   his individual income tax returns.         These returns contained written

 8   declarations by defendant that they were being signed subject to the

 9   penalties of perjury.     Defendant did not file a return for tax year

10   2010.    Defendant did not report on those Schedule B’s the interest

11   income that he received from the foreign accounts described above

12   totaling $2,365,427.05 in his filed tax returns for the tax years

13   2011 through 2017, nor did he report any interest income for tax year

14   2010.    In particular, in his tax return for the year 2016, which

15   defendant subscribed to and electronically filed with IRS on or about

16   February 1, 2017, defendant failed to report $552,454.18 in interest

17   that he received during that year.

18           As a result of his underreporting of interest income, defendant

19   had a deficiency in income taxes paid during the period 2010 to 2017

20   totaling $573,916.00.     In particular, in defendant's tax return for

21   the year 2016, he had a deficiency of income tax paid of $162,369.00.

22   Defendant transmitted his tax return for tax year 2016 from Aliso

23   Viejo, California to the IRS for electronic filing of this return.

24           Defendant knew when he subscribed to and authorized the

25   electronic filing of his 2016 federal income tax return that he owed

26   more federal income tax than was declared due on his tax return as a

27   result of his underreporting of his interest income.          Defendant also

28   knew that he had a legal duty to report the income that he earned in

                                           11
     Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 12 of 22 Page ID #:21



 1   this account during 2016 on his 2016 federal income tax return.

 2   Defendant did not report his interest income from this account on his

 3   2016 federal income tax return in order to evade the additional tax

 4   that would have been due on that income.

 5                                SENTENCING FACTORS
 6        12. Defendant understands that in determining defendant’s
 7   sentence the Court is required to calculate the applicable Sentencing
 8   Guidelines range and to consider that range, possible departures
 9   under the Sentencing Guidelines, and the other sentencing factors set
10   forth in 18 U.S.C. § 3553(a).      Defendant understands that the
11   Sentencing Guidelines are advisory only, that defendant cannot have
12   any expectation of receiving a sentence within the calculated
13   Sentencing Guidelines range, and that after considering the
14   Sentencing Guidelines and the other § 3553(a) factors, the Court will
15   be free to exercise its discretion to impose any sentence it finds
16   appropriate up to the maximum set by statute for the crimes of
17   conviction.
18        Defendant and the USAO agree to the following applicable
19   Sentencing Guidelines factors:
20              Base Offense Level     :   20      [U.S.S.G. §§ 2T1.1(a)(1);
21                                                  2T4.1((H)]
22        Defendant and the USAO reserve the right to argue that
23   additional specific offense characteristics, adjustments, and
24   departures under the Sentencing Guidelines are appropriate.
25        13. Defendant understands that there is no agreement as to
26   defendant’s criminal history or criminal history category.
27        14. Defendant reserves the right to argue for a sentence
28   outside the sentencing range established by the Sentencing Guidelines

                                           12
     Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 13 of 22 Page ID #:22



 1   based on the factors set forth in 18 U.S.C. § 3553(a)(1), (a)(2),

 2   (a)(3), (a)(6), and (a)(7).

 3                          WAIVER OF CONSTITUTIONAL RIGHTS
 4           15. Defendant understands that by pleading guilty, defendant

 5   gives up the following rights:

 6                a.   The right to persist in a plea of not guilty.

 7                b.   The right to a speedy and public trial by jury.

 8                c.   The right to be represented by counsel – and if

 9   necessary have the court appoint counsel - at trial.          Defendant

10   understands, however, that, defendant retains the right to be

11   represented by counsel – and if necessary have the court appoint

12   counsel – at every other stage of the proceeding.

13                d.   The right to be presumed innocent and to have the

14   burden of proof placed on the government to prove defendant guilty

15   beyond a reasonable doubt.

16                e.   The right to confront and cross-examine witnesses

17   against defendant.

18                f.   The right to testify and to present evidence in

19   opposition to the charges, including the right to compel the

20   attendance of witnesses to testify.

21                g.   The right not to be compelled to testify, and, if

22   defendant chose not to testify or present evidence, to have that

23   choice not be used against defendant.

24                h.   Any and all rights to pursue any affirmative defenses,

25   Fourth Amendment or Fifth Amendment claims, and other pretrial

26   motions that have been filed or could be filed.

27   / / /

28   / / /

                                           13
     Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 14 of 22 Page ID #:23



 1                         WAIVER OF APPEAL OF CONVICTION
 2        16. Defendant understands that, with the exception of an appeal

 3   based on a claim that defendant’s guilty plea was involuntary, by

 4   pleading guilty defendant is waiving and giving up any right to

 5   appeal defendant’s conviction on the offense to which defendant is

 6   pleading guilty.    Defendant understands that this waiver includes,

 7   but is not limited to, arguments that the statute to which defendant

 8   is pleading guilty is unconstitutional, and any and all claims that

 9   the statement of facts provided herein is insufficient to support

10   defendant’s plea of guilty.

11                 LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE
12        17. Defendant agrees that, provided the Court imposes a term of
13   imprisonment within or below the range corresponding to an offense
14   level of 13 and the criminal history category calculated by the
15   Court, defendant gives up the right to appeal all of the following:
16   (a) the procedures and calculations used to determine and impose any
17   portion of the sentence; (b) the term of imprisonment imposed by the
18   Court, except to the extent it depends on the Court’s calculation of
19   defendant’s criminal history category; (c) the fine imposed by the
20   court, provided it is within the statutory maximum; (d) to the extent
21   permitted by law, the constitutionality or legality of defendant’s
22   sentence, provided it is within the statutory maximum; (e) the amount
23   and terms of any restitution order, provided it requires payment of
24   no more than $573,916.00; (f) the term of probation or supervised
25   release imposed by the Court, provided it is within the statutory
26   maximum; and (g) any of the following conditions of probation or
27   supervised release imposed by the Court: the conditions set forth in
28   Amended General Order 20-04 of this Court; the drug testing

                                           14
     Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 15 of 22 Page ID #:24



 1   conditions mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d); and the

 2   alcohol and drug use conditions authorized by 18 U.S.C. § 3563(b)(7).

 3        18. The USAO agrees that, provided all portions of the sentence

 4   are at or below the statutory maximum specified above and (b) the

 5   Court imposes a term of imprisonment within or above the range

 6   corresponding to an offense level of 13 and the criminal history

 7   category calculated by the Court, the USAO gives up its right to

 8   appeal any portion of the sentence, with the exception that the USAO

 9   reserves the right to appeal the following: (a) the amount of

10   restitution ordered if that amount is less than $573,916.00.

11                      RESULT OF WITHDRAWAL OF GUILTY PLEA
12        19. Defendant agrees that if, after entering guilty plea
13   pursuant to this agreement, defendant seeks to withdraw and succeeds
14   in withdrawing defendant’s guilty plea on any basis other than a
15   claim and finding that entry into this plea agreement was
16   involuntary, then the USAO will be relieved of all of its obligations
17   under this agreement.
18                           EFFECTIVE DATE OF AGREEMENT
19        20. This agreement is effective upon signature and execution of
20   all required certifications by defendant, defendant’s counsel, and an
21   Assistant United States Attorney.
22                               BREACH OF AGREEMENT
23            Defendant agrees that if defendant, at any time after the
24   signature of this agreement and execution of all required
25   certifications by defendant, defendant’s counsel, and an Assistant
26   United States Attorney, knowingly violates or fails to perform any of
27   defendant’s obligations under this agreement (“a breach”), the USAO
28   may declare this agreement breached.       All of defendant’s obligations

                                           15
     Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 16 of 22 Page ID #:25



 1   are material, a single breach of this agreement is sufficient for the

 2   USAO to declare a breach, and defendant shall not be deemed to have

 3   cured a breach without the express agreement of the USAO in writing.

 4   If the USAO declares this agreement breached, and the Court finds

 5   such a breach to have occurred, then: (a) if defendant has previously

 6   entered guilty plea pursuant to this agreement, defendant will not be

 7   able to withdraw the guilty plea, and (b) the USAO will be relieved

 8   of all its obligations under this agreement.

 9          COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES
10                                OFFICE NOT PARTIES
11        22. Defendant understands that the Court and the United States
12   Probation and Pretrial Services Office are not parties to this
13   agreement and need not accept any of the USAO’s sentencing
14   recommendations or the parties’ agreements to facts or sentencing
15   factors.
16        23. Defendant understands that both defendant and the USAO are
17   free to: (a) supplement the facts by supplying relevant information
18   to the United States Probation and Pretrial Services Office and the
19   Court, (b) correct any and all factual misstatements relating to the
20   Court’s Sentencing Guidelines calculations and determination of
21   sentence, and (c) argue on appeal and collateral review that the
22   Court’s Sentencing Guidelines calculations and the sentence it
23   chooses to impose are not error, although each party agrees to
24   maintain its view that the calculations in paragraph 12 are
25   consistent with the facts of this case.        While this paragraph permits
26   both the USAO and defendant to submit full and complete factual
27   information to the United States Probation and Pretrial Services
28   Office and the Court, even if that factual information may be viewed

                                           16
     Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 17 of 22 Page ID #:26



 1   as inconsistent with the facts agreed to in this agreement, this

 2   paragraph does not affect defendant’s and the USAO’s obligations not

 3   to contest the facts agreed to in this agreement.

 4           24. Defendant understands that even if the Court ignores any

 5   sentencing recommendation, finds facts or reaches conclusions

 6   different from those agreed to, and/or imposes any sentence up to the

 7   maximum established by statute, defendant cannot, for that reason,

 8   withdraw defendant’s guilty plea, and defendant will remain bound to

 9   fulfill all defendant’s obligations under this agreement.           Defendant

10   understands that no one –- not the prosecutor, defendant’s attorney,

11   or the Court –- can make a binding prediction or promise regarding

12   the sentence defendant will receive, except that it will be within

13   the statutory maximum.

14           25. Defendant understands that the Court and the United States

15   Probation Office are not parties to this agreement and need not

16   accept any of the USAO’s sentencing recommendations or the parties’

17   agreements to facts or sentencing factors.

18           26. Defendant understands that both defendant and the USAO are

19   free to: (a) supplement the facts by supplying relevant information

20   to the United States Probation Office and the Court, (b) correct any

21   and all factual misstatements relating to the Court’s Sentencing

22   Guidelines calculations and determination of sentence, and (c) argue

23   on appeal and collateral review that the Court’s Sentencing

24   Guidelines calculations and the sentence it chooses to impose are not

25   error, although each party agrees to maintain its view that the

26   calculations in paragraph 12 are consistent with the facts of this

27   case.    While this paragraph permits both the USAO and defendant to

28   submit full and complete factual information to the United States

                                           17
     Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 18 of 22 Page ID #:27



 1   Probation Office and the Court, even if that factual information may

 2   be viewed as inconsistent with the facts agreed to in this agreement,

 3   this paragraph does not affect defendant’s and the USAO’s obligations

 4   not to contest the facts agreed to in this agreement.

 5           27. Defendant understands that even if the Court ignores any

 6   sentencing recommendation, finds facts or reaches conclusions

 7   different from those agreed to, and/or imposes any sentence up to the

 8   maximum established by statute, defendant cannot, for that reason,

 9   withdraw defendant’s guilty plea, and defendant will remain bound to

10   fulfill all defendant’s obligations under this agreement.           Defendant

11   understands that no one –- not the prosecutor, defendant’s attorney,

12   or the Court –- can make a binding prediction or promise regarding

13   the sentence defendant will receive, except that it will be within

14   the statutory maximum.

15                             NO ADDITIONAL AGREEMENTS
16           28. Defendant understands that, except as set forth herein,
17   there are no promises, understandings, or agreements between the USAO
18   and defendant or defendant’s attorney, and that no additional
19   promise, understanding, or agreement may be entered into unless in a
20   writing signed by all parties or on the record in court.
21   / / /
22   / / /
23   / / /
24   / / /
25   / / /
26   / / /
27   / / /
28   / / /

                                           18
     Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 19 of 22 Page ID #:28



 1                PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING
 2        29. The parties agree that this agreement will be considered

 3   part of the record of defendant’s guilty plea hearing as if the

 4   entire agreement had been read into the record of the proceeding.

 5   AGREED AND ACCEPTED

 6   UNITED STATES ATTORNEY’S OFFICE
     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 7
     TRACY L. WILKISON
 8   Acting United States Attorney

 9

10
               /S/                                           April 5, 2021
11   LAWRENCE E. KOLE                                         Date
     Assistant United States Attorney
12

13

14

15   JEAN GUY MINN                                             Date
     Defendant
16

17

18

19   IGOR DRABKIN                                              Date
20   Counsel for Defendant
     Jean Guy Minn
21                           CERTIFICATION OF DEFENDANT
22        I have read this agreement in its entirety.          I have had enough
23   time to review and consider this agreement, and I have carefully and
24   thoroughly discussed every part of it with my attorney.           I understand
25   the terms of this agreement, and I voluntarily agree to those terms.
26   I have discussed the evidence with my attorney, and my attorney has
27   advised me of my rights, of possible pretrial motions that might be
28   filed, of possible defenses that might be asserted either prior to or

                                           19
Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 20 of 22 Page ID #:29
Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 21 of 22 Page ID #:30
Case 8:21-cr-00057-CJC Document 5 Filed 04/12/21 Page 22 of 22 Page ID #:31
